Citation Nr: 0611805	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to May 1942; and with the Regular Philippine 
Army from November 1944 to March 1946.  He died in October 
1999.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In July 2002, the RO denied entitlement to 
nonservice-connected death pension benefits and accrued 
benefits.  The RO denied entitlement to DIC in July 2003.  

The RO did not certify on appeal the issues of entitlement to 
nonservice-connected death pension benefits and accrued 
benefits, finding that the appellant had not filed a timely 
substantive appeal.  After being issued a July 2003 statement 
of the case regarding the nonservice-connected death pension 
and accrued benefits claims, the appellant submitted a VA-
Form 9 in September 2003.  However, the form was not properly 
signed.  In October 2003, the RO notified the appellant that 
she had until November 6, 2003 to submit a signed copy of the 
VA-Form 9.  The appellant subsequently filed a signed copy of 
the VA-Form 9, which was received by the RO on October 29, 
2003.  Although this was outside the 60-day time limit from 
the date of the statement of the case, the RO, in effect, 
gave the appellant an extension by notifying her that she had 
until November 6, 2003 to submit her VA-Form 9.  Thus, the 
Board accepts the VA-Form 9 as a timely substantive appeal 
from the July 2002 rating decision; and the claims of 
entitlement to nonservice-connected death pension and accrued 
benefits are properly before the Board.  

The appellant submitted statements on the VA-Form 9, 
regarding her DIC claim, which were accepted as a timely 
notice of disagreement with the July 2003 rating decision, 
denying entitlement to DIC benefits.  Although this VA-Form 9 
was submitted before the March 2004 statement of the case, 
which addressed her DIC claim, the Board accepts the October 
2003 VA-Form 9 as a valid substantive appeal, as well as a 
notice of disagreement for this claim.  Moreover, the 
appellant submitted a statement after the March 2004 
statement of the case indicating that she continued to 
disagree with the rating decision denying DIC benefits.  As 
such, the appellant also perfected an appeal regarding 
entitlement to DIC. 

The issue of entitlement to DIC benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active duty service with the Philippine 
Commonwealth Army from December 1941 to May 1942, and with 
the Regular Philippine Army from November 1944 to March 1946, 
and was enlisted under the authority of Public Law 190, 79th 
Congress.

2.  The appellant filed her claim of entitlement to accrued 
benefits in September 2001, more than one year following the 
date of the veteran's death.


CONCLUSIONS OF LAW

1.  The service of the appellant's spouse, consisting of 
service with the Philippine Commonwealth Army and the Regular 
Philippine Army enlisted under the authority of Public Law 
190, 79th Congress, does not constitute active duty service 
for purposes of VA nonservice-connected death pension 
benefits. 38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.7, 3.40, 3.203 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).
2. The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits).  The VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply. 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits and qualifying service, and the outcome of this case 
depends on whether the appellant's spouse had verifying 
service, the date the veteran died, and the date the 
appellant filed her claim for benefits.  To the extent in 
which the law is dispositive in this case, the VCAA is not 
applicable.  Nevertheless, after reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations in an April 2004 letter, 
which set forth the criteria for entitlement to death pension 
benefits and accrued benefits.  The discussions in the April 
2004 letter and July 2003 statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the 
subsequent VA letter corrected any procedural errors.  
Additionally, even though the April 2004 letter did not 
provide notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection, pursuant 
to Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006), there is no prejudice to the appellant 
since these issues do not apply in this case.  The Board 
therefore finds that the notice requirements of VA law and 
regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the law and regulation. 
The record in this case includes a marriage certificate, 
death certificate, records of service in the Philippine 
Commonwealth Army and Regular Philippine Army, private 
medical records, affidavits from various acquaintances, and 
statements from the appellant.  The appellant has asserted 
that her spouse's service from December 1941 to March 1946 
qualifies her for nonservice death pension benefits.  She 
does not allege any other service for her spouse.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further search for service records is 
necessary or any action to assist the appellant with the 
claim.





Nonservice-connected death pension

The appellant is claiming death pension benefits as a spouse 
of a veteran.  Eligibility for VA benefits is based on 
statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service. 38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2005).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation and 
dependency and indemnity compensation benefits, but not 
pension or burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c). Service must be certified as 
qualifying by appropriate military authority. 38 C.F.R. § 
3.203.  Active service will be the period certified by the 
service department. 38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA. See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. West, 13 
Vet. App. 376 (2000).

The record shows the veteran served in the Philippine 
Commonwealth Army from December 1941 to May 1942 and with the 
Regular Philippine Army from November 1944 to March 1946.  
The appellant claims no other dates of service for her 
spouse.

Upon review, the record does not show recognized service so 
as to confer eligibility for VA pension benefits.  The Board 
notes that appellant's spouse is recognized for his service 
and she is entitled to spouse benefits for his service under 
the law.  However, his recognized service does not afford her 
eligibility for VA death pension benefits under the law. 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  While 
the Board sympathizes with the appellant's position, VA is 
does not have the authority to alter the service department 
records or change the laws pertaining to entitlement to the 
rights authorized by Congress.  See Spencer and Duro, supra.

The Board finds, therefore, that the appellant's spouse has 
no qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Accrued benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death. 38 U.S.C.A. § 5121(c). 

In the present case, the veteran died in October 1999.  The 
appellant filed her claim for accrued benefits in September 
2001, more than one year after the veteran's death.  Because 
the appellant's claim for accrued benefits was filed over one 
year after the veteran's death, the claim must be denied.  As 
such, the claim for accrued benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.




REMAND

The record shows that the appellant was never provided a VCAA 
letter, regarding her claim for entitlement to DIC benefits.  
Thus, one should be provided, which includes the new 
provisions under the duty to notify required under 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006).  38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the appellant must be 
informed (1) of the information and 
evidence not of record that is necessary 
to establish entitlement to DIC benefits, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that the 
appellant is expected to provide, and (4) 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.  The appellant also must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  In 
addition, the appellant must be informed 
of the additional elements, including 
degree of a disability rating and 
effective date of the award of benefits.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (Vet. App. March 3, 2006).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the appellant of all 
relevant actions taken on her claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


